EXAMINER’S REASONS FOR ALLOWANCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered on 04/11/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose a moldable multilayer packaging material comprising: an outer layer consisting of PBT resin with the recited MD and TD tensile strength values; the recited urethane outer adhesive layer having the recited Young’s modulus after curing; the recited metal foil layer; and the inner heat-sealable layer (claim 1), in view of the evidence in the specification with respect to superior formability and appearance after sealing. 
 	HONDA (JP 2016-10565) and JP 2016-053167 and JP 2012-172091 fail to disclose a PBT film layer consisting of PBT resin only.
	NAGAE ET AL (US 2013/0260161) and JP 2012-146636 fail to specifically disclose PBT films with the recited MD and TD tensile strength values or cured urethane adhesive layers with the recited Young’s modulus.
 	U.S. Patent No. 9,397,321 and U.S. Applications Nos. 15/287,882 and 16/233,181 fail to claim multilayer materials containing PBT-only films with the recited MD and TD tensile strength values. 
 	U.S. Applications Nos. 16/312,765 and 16/470,625 fail to claim multilayer materials containing cured urethane adhesive layers with the recited Young’s modulus or PBT-only films with the recited MD and TD tensile strength values
 	KAIBIN ET AL (US 2014/0370368) and MENG ET AL (US 2013/0186559) and CN 106571432 and JP 2017-071414 fail to disclose multilayer materials containing PBT-only films with the recited MD and TD tensile strength values.
 	JP 2012-146636 and JP 2016-104565 fail to claim multilayer materials containing urethane adhesive layers with the recited Young’s modulus.
 	HE ET AL (US 2017/0104189) does not constitute prior art under 35 U.S.C. 102 in view of Applicant’s statement pursuant to 35 U.S.C. 102(b)(2)(C) in Applicant’s Response filed 08/30/2021 establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 21, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787